*686In a guardianship proceeding pursuant to Mental Hygiene Law article 81, nonparty Edward G. Bailey appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated December 28, 2010, which granted the motion of nonparty George Brucker for “reimbursement of legal fee[s]” incurred by George Brucker in defending an action entitled Smallwood v Lupoli, commenced in the United States District Court for the Eastern District of New York, under case No. 04-CV-686, and directed him to personally pay George Brucker the sum of $16,000 pursuant to 22 NYCRR 130-1.1.
Ordered that the order is reversed, on the law, with costs payable by the nonparty-respondent, and the motion of George Brucker for “reimbursement of legal fee[s]” incurred in defending the federal action is denied.
The Supreme Court was without authority to grant the motion of George Brucker, made in the instant guardianship proceeding in which he is not a party, for “reimbursement of legal fee[s]” incurred in defending a federal action, as the federal action was not “before the court” within the meaning of 22 NYCRR 130-1.1 (a). Accordingly, the Supreme Court should have denied the motion. Dillon, J.P., Balkin, Chambers and Miller, JJ., concur.